Citation Nr: 1742103	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-33 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disability, to include as due to a service-connected right knee and/or acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran provided testimony during a hearing before the Board in July 2013.  A transcript has been associated with the claims file.  

The claim was remanded in August 2014 and March 2016 for additional development.  



FINDING OF FACT

A back disability, first manifested many years after service, did not have its clinical onset during or as a result of service, and is not otherwise related to service or a service-connected disability, to include right knee and acquired psychiatric disabilities.  



CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Nevertheless, the Veteran received VCAA notice in February 2007 prior to the initial adjudication of the issues on appeal.  As such, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records as well as all available outpatient treatment records.  The Veteran has not identified any outstanding and available medical treatment records.   

In addition, the Board finds that while a VA opinion was not obtained regarding a direct service connection, such an opinion is not necessary.  The medical evidence of record, including the service treatment records, does not demonstrate or suggest that a back disability was incurred during service.  The only evidence suggesting direct service connection is the Veteran's statements made in connection with his claim for service connection, which, as explained below, have been inconsistent and are not considered to be credible.  

The Board further finds that the VA examination and medical opinion evidence in this case as it relates to the issue of proximate service connection is adequate as it is predicated on a full reading of the medical records contained in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the back disability issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board August 2014 and March 2016, when it was remanded for additional development.  In accordance with the remand instructions, VA treatment records, including all X-ray results since December 2006, were obtained and associated with the claims file, a VA examination and opinions were obtained, and a supplemental statement of the case was issued.  Because the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2016).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Back Disability

The Veteran contends that he incurred a back disability as a result of his military service.  In the alternative, he also contends that his back disability was caused or aggravated by his service-connected right knee disability and/or acquired psychiatric disability.  The Veteran specifically contends that he experienced back spasms and pain while driving a Humvee in Iraq.  The February 2007 application for service connection documents his report of symptom onset in March 2003.  However, the Veteran has also stated that his back symptoms started at the same time he injured his right knee during martial arts training during service in 2004.  See Board Hearing Transcript (Tr.) at 3-4.  

Service treatment records are negative for any complaints, treatment, or diagnosis of a back disability or related symptoms.  Towards the end of service, beginning in February 2004, the Veteran was treated for the reported right knee injury that occurred during martial arts training; however, there is no evidence of any complaints, treatment, or diagnosis of a back disability or symptoms during that time. 

The report of medical history the Veteran submitted at separation in July 2004 did not include a report as to whether the Veteran has recurrent back pain, despite for the fact that the question was specifically posed.  Moreover, he did not report any back pain in the comments section and the separation examination conducted at that time revealed a normal spine examination.  

The first evidence of a back disability or symptoms is in December 2006 VA treatment records, which reveal complaints of low back spasm and limited forward bend at the knees.  The Veteran was found with a steady, unremarkable gait upon examination and an X-ray of the lumbar spine at that time was normal.  In July 2007, the Veteran reported that his back pain had been present as long as his right leg pain.  

Following a VA examination in March 2009, the Veteran reported that his back pain began about one month following his right knee injury.  He reported that he was not receiving any current treatment for the back.  The examiner stated that there was no degenerative disc disease of the lumbar spine, but rather diagnosed chronic strain of the thoracolumbosacral spine with slight functional impairment.  In a September 2009 addendum, the examiner provided the opinion that the low back spasms were not caused by or related to the Veteran's service-connected right knee. 

Following examination in November 2014, a VA examiner noted that there were no reports of recurrent back pain during service, including upon separation, and that he did not complain of or received treatment for back pain following the 2004 right knee injury.  Therefore, the examiner concluded, that it is less likely as not that the Veteran sustained a back injury during service.  

The remainder of the medical treatment records in the claims file document continued treatment for back strain and spasms, but do not reveal any diagnostic evidence of degenerative arthritis and do not include any evidence as to the etiology of such symptoms.  

In September 2016, a VA examiner provided the opinion that PTSD would not cause back pain.  Regarding the right knee, the examiner noted that the Veteran was found to have a normal gait in 2007 and 2012 medical records as well as upon VA examination in 2014.  Based on the history of a steady gait, the examiner stated that it is less likely as not that the Veteran's back pain is secondary to his right knee disability.  

Finally, in January 2017, a new VA examiner concluded after reviewing the claims file, including the Veteran's credible statements, that it is less likely than not that the Veteran's low back conditions, to include low back spasm and/or chronic lumbar strain, relate to and/or are secondary to service-connected PTSD and/or right knee disability.  Regarding a link with PTSD, after reviewing how completely different body systems are impacted by each disability, the examiner stated that the current orthopaedic and mental health literature as well as VA studies lack sufficient objective, medical, orthopaedic and mental health-based clinical evidence to support a nexus between lumbar spine strain/spasm and PTSD.  Therefore, it is less likely than not that the Veteran's back disabilities relate to, are aggravated by, and/or are secondary to service-connected PTSD. 

Similarly, after reviewing the current findings regarding the right knee disability, including how there is no evidence of significant degenerative changes or changes in gait, the examiner stated that the current literature does not support an anatomical and/or pathophysiologic nexus between the Veteran's right knee and lumbar spine disabilities.  Therefore, the examiner concluded, it is less likely than not that the Veteran's back disabilities relate to, are aggravated by, and/or are secondary to service-connected right knee disability.  The examiner expressed total agreement with the 2016 VA examiner regarding both opinions.  

Based on the forgoing, the Board concludes that the Veteran's back disabilities are not etiologically related to service.  His service treatment records are negative for any treatment, diagnosis, or symptoms related to back disabilities and his separation examination was normal.  A back disability was not diagnosed or suggested until 2006, more than two years post-discharge.  

The Board acknowledges the Veteran's statements supporting a finding of direct service connection and that he is competent to report when symptoms such as back pain and spasm began.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's reports, however, regarding the onset of back symptoms during service have been inconsistent at best.  He has reported that they began in March 2003, February 2004, and a month after the February 2004 right knee injury.  He has reported that his symptoms began as a result of riding in a Humvee, as a result of martial arts training, and as a result of his right knee disability.  

Given the fact that the Veteran did not receive any treatment for the back during service, that he did not report any back symptoms despite being asked specifically about recurrent back problems, and that an examination of the spine during service was normal, and given that the Veteran's inconsistent statements regarding the onset of his back symptoms, the Board finds that his reports regarding direct service connection are not credible.  As such, an opinion as to direct service connection is not necessary.  

As to a proximate connection between the Veteran's back disabilities and service-connected PTSD and right knee disability, the Veteran did not submit, nor does the record include, any medical evidence or opinion demonstrating or suggesting a proximate link between the two.  Indeed, the 2009, 2014, 2016, and 2017 VA examiners have opined that the Veteran's back disabilities are not proximately related to service-connected PTSD and/or service-connected right knee disability.  

The Board acknowledges the Veteran's statements that his PTSD and right knee disabilities could have caused or aggravated his back disabilities; however, he is not competent to render such an opinion in this case, as such an opinion would require medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The only competent and credible evidence of record is that of the VA examiners, which is against the claim.  

Therefore, the Board concludes that the competent medical opinion evidence of record is against the claim that service-connected PTSD and/or right knee disabilities caused or aggravated the Veteran's back disabilities.  

Based on the foregoing, the Board finds that the evidence of record does not support a finding of service connection for the Veteran's back disabilities on either a direct or presumptive basis.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back disability is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


